Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a fluid system that employs the same single “gas pressure source” (claim 8) to both apply backpressure and push sample from the sample loop must be shown or the feature(s) canceled from the claim(s).1  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	As to claim 1, what is “remote” (line 2) from what?  The sample transfer line 144 is not remote from the remote sampling system 104 as they are connected together.  Otherwise, an article cannot be remote by itself without a reference.  This ambiguity may potentially be overcome in subsequent REMARKS by providing a clear definition of the term “remote”.  Understand, any 2 structural components that are merely not physically contacting one another can potentially be deemed to be remote from one another.
	As to claims 8,21, what is “remote” (line 2) from the “sampling system” (line 2)?  An article cannot be remote by itself.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	CEM 0522828 teaches a system, including: transfer line 53 configured to transport liquid sample from a remote sampling system 49 via pressure from a syringe; sample loop 51 coupled to the line; backpressure regulator 41 fluidly coupled to the sample leaving the loop (Figure 2), the backpressure against the sample in the loop.  However, “gas pressure” (line 3, claim 1) does not transport the sample; the backpressure regulator is neither coupled with “a gas pressure source” (line 6, claim 1) nor with the transfer line 53 (per claim 1); gas is not used to push sample from the loop (lines 8-9, claim 8);  backpressure against the sample from the backpressure regulator 41 does not occur when the sample is passed via the sample transfer line 53 (last 3 lines, claim 8); and there is no suggestion of pushing both buffer and sample through two loops with gas pressure as per Applicant’s claim 21.


	COMMENTS (that need not be addressed by Applicant, but which potentially could cause difficulty in a subsequent amendments):
The specification and drawings are not consistent.  Figure 1 calls for a remote sampling device 106 and valve 148 that is separate from the device 106.  Yet, Figures 2A,2B  suggest that the same device 106 includes valves 148.  Thus, Figures 2A,2B are not consistent with Figure 1; and such confusion touches the specification.
	Para 39 of Pub and Figure 1 refer to sample valve 148.  However, Figures 2A,2B have 3 different valves 148.  Such is not consistent; and such confusion extends into the specification.
	Para 43 states that Figures 3A,3B (which includes valve 148) relate to the sample collection system 110 (of Figure 1).  However, the sample collection system 110 of Figure 1 does not employ valve 148, as the valve 148 in Figure 1 is part of sample preparation device 108.  Such is confusing, such confusion extending into the specification.
	Figure 3A is some part of the “sample collection system 110” (line 2, Para 43), and has a sample inlet 150.  However, Figure 1 suggests that sample 150 is not within system 110.  (Figure 1 places line 150 between elements 106 and 108)  Such is confusing, such extending into the specification.
	Figures 3A,3B show valve 148, but Figures 2A,2B show three valves 148, Figure 1 shows 1 valve 148.  Tagging these many different (?) valves the same numeral causes confusion.  
	Figures 1-3 show a valve 148, but they are not the same type of valve.  Note that the middle valves of Figures 2A,2B do not show/provide internal connections, and that the valve 148 on the extreme right of Figure 3B also dos not show/provide internal connections.  Such (possible) connections are necessary to provide for working elements in Figures 2A,2B and 3B.

	As to Para 63, the first sentence states that line 144 connects remote sampling system 104 and analysis system 102; but Figure 1 suggests that only line 152 so connects.  Such is inconsistent, and problematic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 5710272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Such only relates to para 30 of Pub.  Also, it would be acceptable to Undersigned if some combination of Applicant’s figures provide for such.